Citation Nr: 0526356	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 13, 2001 
for the award of service connection for bilateral plantar 
fasciitis with heel spurs.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
April 1973 to July 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
December 2003, this case was remanded for further 
development.

The veteran's representative in a June 2005 statement pointed 
out that the November 2004 supplemental statement of the case 
(SSOC) listed February 13, 2001 as the effective date.  The 
Board notes that there appears to be a clerical error in the 
November 2004 SSOC which listed the effective date as 
February 13, 2001, and the issue presented on the SSOC is 
entitlement to an effective date earlier than June 13, 2001 
for the award of service connection for bilateral plantar 
fasciitis with heel spurs.  

In his June 2001 claim, the veteran also appeared to attempt 
to reopen his service claim for arthritis.  The Board hereby 
refers this matter to the RO for appropriate action  

FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied to 
reopen the veteran's claim for bilateral plantar fasciitis.  
The veteran did not appeal that decision.  

2.  The veteran did not attempt to reopen his claim for 
service connection for bilateral plantar fasciitis prior to 
June 13, 2001.


CONCLUSION OF LAW

An effective date earlier than June 13, 2001, for the grant 
of service connection for bilateral plantar fasciitis with 
heel spurs, is not warranted.  38 U.S.C.A. §§ 5108, 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
January 2005 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the January 2005 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in January 2005 which was 
after the October 2001 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the January 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  Neither the appellant 
nor his representative has indicated, and there is otherwise 
no indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The veteran and his representative have asserted that the 
veteran is entitled to an earlier effective date for the 
grant of service connection for bilateral plantar fasciitis 
with heel spurs.  In an October 2002 notice of disagreement, 
the veteran argued that his effective date should go back to 
October 1991, the date of the original claim.  In the 
December 2002 appeal, the veteran requested an earlier 
effective date going back to February 1998 or October 1991.  
In a March 2003 brief, the veteran's representative argued 
that the veteran's claim has been ongoing since June 25, 1997 
and thus the effective date should be June 25, 1997.  

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The 
effective date of a reopened claim based on new and material 
evidence received after the final disallowance shall be the 
date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from, or action by, a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2004).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the claims file shows that the veteran filed an 
initial claim for service connection for fallen foot arches 
in October 1991.  The RO denied that claim in June 1992 and 
notified the veteran the following month.  In June 1995 the 
veteran filed to reopen his claim for his bilateral foot 
disorder.  The RO denied the veteran's claim for bilateral 
plantar fasciitis in August 1995 and notified the veteran 
that same month.  In June 1997 the veteran attempted to 
reopen his claim for bilateral plantar fasciitis.  The RO 
denied this in February 1998 and informed the veteran that 
same month.  A November 1998 report of contact indicated that 
the veteran once again attempted to reopen his claim, which 
was subsequently denied by a July 1999 rating decision.  The 
veteran received notice of the denial in August 1999.  The 
veteran did not appeal these decisions and they are now 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Board notes that the veteran's representative in an 
August 2005 brief, argued that the veteran's September 1999 
statement is a notice of disagreement with the July 1999 
rating decision and the veteran's effective date should 
November 18, 1998 or the case should be remanded for a 
statement of the case.  A careful review of this statement 
reveals that it is another attempt to reopen the veteran's 
claim for a bilateral foot disorder and not a notice of 
disagreement.  In the statement, the veteran does not express 
disagreement with the July 1999 rating but rather states that 
he is submitting new evidence as he was instructed to do by 
notices received in March 1999 and August 1999, the latter 
being notification of the July 1999 denial.  A November 1999 
rating decision denied to reopen and formal notification was 
sent to the veteran a few days later.  The veteran did not 
appeal this decision and it is now final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

On June 13, 2001, a claim was received from the veteran to 
reopen his service connection claim for bilateral plantar 
fasciitis with heel spurs.  As such, the effective dates of 
any subsequent awards of service connection for bilateral 
plantar fasciitis with heel spurs can be no earlier than the 
date of receipt of the application to reopen the bilateral 
foot disorder claim.  

The veteran's representative in the August 2005 brief, argued 
that the RO in the October 2001 rating decision considered a 
September 1999 lay statement from the veteran's fellow 
serviceman which led to the veteran's claim being reopened.  
The representative claimed that based on a liberalizing law 
on lay evidence, the veteran should be granted a one-year 
retroactive effective date of June 13, 2000.  The Board notes 
that the September 1999 buddy statement was first considered 
in the November 1999 rating decision and was mentioned in the 
October 2001 rating.  The critical evidence that the October 
2001 rating decision considered was an August 2001 VA nexus 
opinion where the examiner stated it is more likely than not 
that the veteran's bilateral foot disorder is related to 
service.  The rating also considered a June 2001 opinion from 
a private doctor which asserted that the veteran's plantar 
fasciitis is at least likely as not due to the veteran's 
service.  

The Board notes that the veteran's representative argued in 
the March 2003 brief that there is an April 1998 private 
examination linking the veteran's bilateral foot disorder to 
service.  A review of the veteran's April 1998 examination 
revealed that any references to the veteran's foot problems 
during service are merely history as reported by the veteran.  
On the other hand, the August 2001 VA examination and June 
2001 private medical opinion in relating the veteran's 
bilateral foot disorder to service also do so in the form of 
history as reported by the veteran, however both pieces of 
medical evidence indicated that it is at least as likely as 
not that the veteran's bilateral foot disorder is related to 
service.  The April 1998 private examination does not provide 
such a nexus opinion.  

The Board also notes that the veteran's service medical 
records are unavailable.  Thus, in the October 2001 rating, 
the RO accepted the veteran's account of foot problems in 
service along with the nexus opinions provided by medical 
examiners and granted the veteran service connection for his 
bilateral plantar fasciitis with heel spurs.

The June 13, 2001 application is the earliest evidence of 
record of the veteran's intent to reopen his service 
connection claim for bilateral plantar fasciitis with heel 
spurs.  There is simply no evidence on file showing the 
veteran's intent to reopen a claim for service connection for 
his bilateral foot disorder, following the November 1999 
denial, prior to June 13, 2001.   

Accordingly, the veteran's claim for an effective date 
earlier than June 13, 2001 for the grant of service 
connection for bilateral plantar fasciitis with heel spurs 
must be denied.  


ORDER

The claim for an effective date earlier than June 13, 2001 
for the grant of service connection for bilateral plantar 
fasciitis with heel spurs must be denied.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


